Citation Nr: 1043743	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral metatarsalgia, to 
include as secondary to service-connected bilateral knee 
conditions and right hip disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 to March 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a bilateral foot condition.  The Veteran 
has timely appealed that issue.

The Board notes that the bilateral foot condition was 
readjudicated in a November 2005 rating decision, at which time 
the RO characterized the issue as whether new and material 
evidence had been presented.  However, the Veteran's notice of 
disagreement, filed in June 2006, is within one year of the 
August 2005 rating decision, and the Board construes that notice 
of disagreement as relating to such determination.  Accordingly, 
the issue is before the Board on the merits, with no requirement 
of new and material evidence under 38 C.F.R. § 3.156.  

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in September 2010; a transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
metatarsalgia and degenerative joint disease (DJD) of both feet, 
but such was not diagnosed until many years after service.

2.  The preponderance of the evidence does not demonstrate that 
the Veteran's bilateral metatarsalgia was incurred in or the 
result of military service.

3.  The preponderance of the evidence of record is in relative 
equipoise as to whether the Veteran's bilateral metatarsalgia is 
the result of abnormal weightbearing and gait disturbance due to 
the Veteran's service-connected bilateral knee and right hip 
disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
establishing service connection for bilateral metatarsalgia, to 
include as secondary to service-connected bilateral knee and 
right hip disabilities, have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

In light of the favorable decision with regard to the issue of 
service connection for bilateral metatarsalgia, no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). 
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board notes that the Veteran is currently service-connected 
for a right knee disability, as such was permanently aggravated 
by military service.  He is also service-connected for left knee 
and right hip disabilities as secondary to the Veteran's service-
connected right knee condition.  Thus, the Veteran is service 
connected for bilateral knee and right hip conditions.

In this case, the Veteran's service treatment records include 
enlistment and separation examinations which are negative for any 
foot problems.  The Board notes, however, that the Veteran 
fractured his left fifth toe in June 1965.  No further mention of 
that injury is noted throughout the service treatment records.

The Veteran's VA treatment records note that he began seeking 
treatment at VA in December 2003, at which time he was noted as 
having chronic foot pain and was using orthotic inserts.  He 
reported at that time that he had failed inserts and soft tissue 
pain in the balls of his feet.  The Veteran was also diagnosed 
with degenerative joint disease (DJD) of his feet at that time.  
He has not sought treatment for his feet problems during the 
appeal period, though his above noted diagnoses are reiterated in 
the treatment records throughout the appeal period.  It is noted 
that the claim for service connection was raised in April 2005.

In a September 2005 statement, the Veteran indicated that he 
could not provide prior podiatrist records.  His testimony at the 
Board hearing later clarified that those records included a 
private physician he saw in the 1980s who had subsequently passed 
away, and a podiatrist he saw in Colorado in the 1990s that 
issued him his failed inserts and who the Veteran could not 
locate as he no longer practiced in the area.

The Veteran underwent a VA examination in September 2007.  At 
that time, he reported bilateral foot pain due to his right knee 
condition.  The VA examiner noted that there was a left fifth toe 
fracture in service, and noted that the Veteran's current 
complaints were of chronic pain in his metatarsal heads.  The 
Veteran indicated that he had tried over-the-counter inserts 
which failed, and has had injection therapy which helped to some 
degree.  After examination, the VA examiner diagnosed chronic 
bilateral metatarsalgia, noting that there was x-ray evidence of 
mild degenerative changes in the first toes bilaterally and a 
left heel spur.  The VA examiner opined that there was no good 
scientific evidence to relate the Veteran's foot pain to his 
fracture in service or his right knee condition.  He stated that 
the Veteran's problem was thinning of the metatarsal fat pad, 
which occurred with age and then results in metatarsalgia, which 
was the case with the Veteran.  He concluded, therefore, that the 
Veteran's bilateral metatarsalgia was less likely than not due to 
the Veteran's right knee condition.

The Veteran's current private physician examined the Veteran in 
May 2010.  At that time, the Veteran was complaining at that time 
of pain around the plantar aspect of his feet bilaterally for the 
last 5 to 10 years.  He stated that he saw a doctor in Colorado a 
number of years earlier who gave him orthotic inserts.  He 
further remarked that the inserts did not help him.  After 
examination, the private physician rendered an assessment of 
bilateral metatarsalgia.  He stated that the etiology of the 
disorder was unclear, but he found it "more reasonable than 
not" that the Veteran was experiencing pain secondary to a gait 
disturbance and favoring his knees and right hip.  He stated that 
the Veteran's gait was shifted abnormally, causing him to sway 
when walking, and putting stress on the feet.  

The Veteran underwent another VA examination in June 2010.  The 
VA examiner noted the September 2007 x-rays which demonstrated 
mild degenerative changes in the Veteran's toes bilaterally.  He 
also noted the private physician's May 2010 opinion, as well as 
the September 2007 VA examiner's opinion.  The June 2010 examiner 
noted that the Veteran suffered a post-service left ankle sprain 
at work in 1988 as well as stepping on a sewing needle with his 
right foot.  He further noted that the Veteran worked as a truck 
driver and performed manual labor involving loading and unloading 
his truck for 20 years.  He noted that the Veteran additionally 
had been driving a bus up to 10 hours a day.  

After examination, the June 2010 VA examiner diagnosed the 
Veteran with bilateral metatarsalgia.  The VA examiner noted that 
the Veteran had a pre-military right knee condition as well as 
post-service injuries to his feet.  He further noted the 
Veteran's extensive manual labor and truck-driving employment 
history as well as noting that the fat pads over the metatarsal 
heads on the plantar surface do thin with age.  However, after 
reviewing the claims file and the two medical opinions, the VA 
examiner stated that he could not render an opinion without 
resorting to mere speculation due to the Veteran's pre- and post-
military injuries and the pad thinning with age versus the 
abnormal ambulation that the Veteran's service-connected lower 
extremity conditions would cause.

The Veteran contends on appeal, particularly in his September 
2010 hearing testimony, that his bilateral foot condition is due 
to his service-connected bilateral knee and right hip 
disabilities, as noted by the Veteran's private doctor in his May 
2010 opinion.  The Veteran avers that his problems began in the 
1980s and that he has had symptoms since that time, due to his 
knees and hip.  Furthermore, the Veteran specifically disputes 
the June 2010 VA examiner's findings of a pre- and post-service 
injuries to his feet as being at all serious.  In fact, he 
clarifies that he once sprained his left ankle, and had a sewing 
needle in his right little toe, neither of which caused him any 
problems and are years old.  Finally, the Veteran specifically 
denied that his toe injury in service is at all related to his 
current problems.  

The Board notes that the Veteran has been currently diagnosed 
bilateral metatarsalgia and DJD of the feet.  Thus, the first 
element of service connection has been met. 

However, the Veteran's arthritis of the feet was not diagnosed 
(or otherwise manifested) until December 2003, which is well 
outside of the one year period after discharge from service 
during which such can be presumed as being due to military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran 
may still establish service connection under other service 
connection principles.  See Combee v. Principi, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

In this case, while the Veteran is noted as having a fractured 
left fifth toe in service, the service treatment records 
specifically disclose that after that injury no further treatment 
was sought.  There is no mention of any foot disorder noted at 
the Veteran's separation examination, nor is there any diagnosis 
of, or treatment for, bilateral metatarsalgia or arthritis of the 
feet during service.  Moreover, the September 2007 VA examiner's 
opinion specifically considered the Veteran's fractured toe in 
service and it was his opinion that the Veteran's metatarsalgia 
was not due to that injury in service.  Even the Veteran's own 
testimony specifically denied that his injury in service caused 
his current problems, and in fact, he stated that his foot 
problems began after discharge from service in the 1980's.  
Accordingly, the Board finds that the Veteran's bilateral 
metatarsalgia cannot be directly service connected.  See 38 
C.F.R. § 3.303.

However, the crux of the Veteran and his representative's 
argument on appeal is that the Veteran's bilateral metatarsalgia 
is due to the Veteran's bilateral knee and right hip condition, 
particularly due to the abnormal gait which is the result of 
those conditions.  The Board finds that the evidence is in 
relative equipoise and thus, service connection for bilateral 
metatarsalgia is warranted on the evidence of record in this 
case.  

Specifically, the Board notes that the September 2007 VA 
examiner's opinion considered the Veteran's right knee disability 
only, without noting the Veteran's service-connected left knee 
and right hip conditions.  That VA examiner also failed to 
consider the Veteran's noted abnormal weightbearing and gait 
which has resulted from those conditions.  He related the 
Veteran's metatarsalgia to age-related thinning of the metatarsal 
fat pads.

The Veteran's private physician noted the abnormal weightbearing 
and gait, and he specifically considered all of the Veteran's 
service-connected disabilities.  He stated that it was "more 
reasonable than not" that the Veteran's bilateral knee and hip 
conditions caused the Veteran's gait disturbance and his 
bilateral metatarsalgia.  He specifically stated that the 
Veteran's gait was shifted abnormally, causing him to sway when 
he walks and putting stress on the Veteran's feet.

Moreover, the June 2010 VA examiner agreed with the private 
physician's assessment that the service-connected bilateral knee 
and right hip conditions would result in abnormal weightbearing 
and gait disturbances.  He also agreed that the metatarsal fat 
pads thin with age.  He stated that he could not render an 
opinion without sorting to speculation on whether the Veteran's 
service-connected disabilities caused his bilateral 
metatarsalgia.  Given that the VA examiner did not give a 
rationale for his inability to render an opinion, the Board gives 
no probative value to the June 2010 VA examiner's opinion, 
insofar as it relates to the etiology of the Veteran's claimed 
bilateral foot condition.

The result is that the weight of the positive and negative 
evidence in this case is in relative equipoise.  In such cases, 
the Veteran is entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  Accordingly, by resolving doubt in favor of the 
Veteran, the Board finds that service connection for the 
Veteran's bilateral metatarsalgia is warranted as secondary to 
the Veteran's service-connected bilateral knee and right hip 
disabilities, based on the evidence of record.  See 38 C.F.R. §§ 
3.102, 3.310.




ORDER

Service connection for bilateral metatarsalgia is granted on a 
secondary basis, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


